 Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 1 of 8 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION




 FILOMENA GARCIA, an individual,                                         [_ Civ. _      (_)(_)]

                                    Plaintiff,

 V.                                                                      COMPLAINT

 CITY OF CAPE CORAL,

                                    Defendant.




                         COMPLAINT & DEMAND FOR JURY TRIAL

         FILOMENA GARCIA ("Plaintiff', "GARCIA") by and through her attorneys alleges

and states as follows:

                                 PRELIMINARY STATEMENT

      1. Plaintiff, GARCIA, brings this action against CITY OF CAPE CORAL (hereinafter,

         "Defendant"), for violations of Title VII of the Civil Rights Act of 1964 (Title VII).

      2. Defendant hired GARCIA on April 19, 2004 as a Customer Service Representative.

         During her tenure at City of Cape Coral, GARCIA had satisfactory job performance and

         received recognition for satisfactory and outstanding performance.    Despite GARCIA's

         many accomplishments, Defendant subjected her to discrimination and retaliation because

         she reported sexual harassment. On February 14, 2018, after thirteen (13) years of service

         to City of Cape Coral, Defendant constructively discharged GARCIA by providing

         unjustified written reprimands which were under investigated and unsubstantiated and by
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 2 of 8 PageID 2




     otherwise claiming she had issues with her job performance.

                                       JURISDICTION

 3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 , in that this is

     a civil action arising under Title VII.

                                            VENUE

 4. Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3), in that the unlawful

     employment practice was committed in Florida, 42 U.S.C. § 2000e-5(f)(3), in that the

     relevant employment records are maintained in this district, 42 U.S.C. § 2000e-5(f)(3),

     in that GARCIA worked in this district and would have continued to if the issues discussed

     herein had not occurred.

 5. The City of Cape Coral has its principal office in this district, and there is no other district

    that has a substantial connection to the claim.

                                CONDITIONS PRECEDENT

 6. In or around December 15, 2017, GARCIA timely filed a charge of sexual harassment

    discrimination and retaliation with the Equal Employment Opportunity Commission

    (EEOC).

 7. On or about October 22, 2018, the EEOC issued GARCIA a Notice of Right to Sue. This

    Complaint has been filed within 90 days of receipt of that notice. GARCIA has fully

    complied with all prerequisites to jurisdiction in this Court under Title VII.

                                          PARTIES

 8. GARCIA is a woman who is domiciled in Cape Coral, Florida. Plaintiff is a citizen of

    the United States of America.
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 3 of 8 PageID 3




 9. GARCIA is an employee, as defined by Title VII.

  10. Upon information and belief, City of Cape Coral is a local governmental entity whose

     principal place of business is in Cape Coral, Florida. Upon information and belief, City

     of Cape Coral is an employer as defined by Title VII.

                                           FACTS

 11. GARCIA began working for Defendant on April 19, 2004 as a Customer Service

     Representative in the Permitting Department.

 12. During her tenure, GARCIA had satisfactory job performance.

 13. Defendant recognized GARCIA's accomplishments by awarding and recognizing her for

    outstanding performance, to include an Excellence Award on August 31, 2006 for

    outstanding teamwork. On May 2008, she received a letter from Steven E. Streder

     (Customer Support Supervisor) complimenting her excellent service and work ethic. In

    2010, she received the "You Make a Difference Award", and the City of Cape Coral

    gave her numerous pendants to celebrate her performance.           GARCIA consistently

    received positive performance reviews throughout her tenure.

 14. On or around January 14, 2016, GARCIA notified Defendant, specifically Vincent

    Cautero and Paul Dickson, that she had witnessed behavior which she considered to be

    sexual harassment in the workplace which included the following:

    a. Frank Moreno, a fellow co-worker had made comments that: he was "doing the

        boss".

    b. Frank Moreno would refer to Diana Jamaica (a former supervisor that Frank Moreno

        previously dated) as a "Bitch" .
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 4 of 8 PageID 4




    c. Frank Moreno pointed out to Filomena Garcia that there were stains on Diana

         Jamaica's chair and stated "she is dirty, diseased, and her vagina is oozing pus".

    d. Frank Moreno constantly discussed topics of an inappropriate sexual nature.

    e. Frank Moreno discussed graphic information about his relationship with Diana

         Jamaica. Frank said Diana did not like to wear underwear, would walk around naked,

         that Diana's son would listen to Frank and Diana have sexual intercourse.

    f.   Frank Moreno told a fellow co-worker that Frank's son took pictures of Diana's

         private parts (unbeknownst to Diana) and put them on Facebook referring to a post

         as "Diana's Pussy".

 15. GARCIA told Vincent Cautero and Paul Dickson that she had asked Frank Moreno to

    stop and had told him that he was sharing too much information, but Frank Moreno

    refused to stop.

 16. Vincent Cautero and Paul Dickson responded to GARCIA's report of sexual harassment

    by stating they had "never been through anything like this", but stating "Now, that you've

    made this claim, we have to do something".           They reassured GARCIA that the

    information would be reported to Human Resources.

 17. On or around February 12, 2016, GARCIA sent a written memorandum reporting the

    sexual harassment to the Human Resources Department with the City of Cape Coral.

 18. Soon after reporting the sexual harassment, Defendant began to harass GARCIA by

    obsessively scrutinizing her work, creating a stressful work environment, and providing

    her with written reprimands which include but are not limited to:
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 5 of 8 PageID 5




      a.       On August 4, 2016, Defendant issued an "Employee Counseling Record" stating

               "Communications with other employees are to be conducted professionally in the

              work place. This reprimand is the result of an outburst which took place during

              the July 14th staff meeting when you used insulting and inflammatory language

              towards another employee".

      b.      On August 23, 2017, Defendant issued a Written Reprimand: "Filomena

              interjected herself in a customer service issue in an aggressive and unprofessional

              manner ... She approached a co-worker and berated him in a personal and strident

              tone"

     c.       On October 25, 2017, Defendant issued Employee Written Reprimand stating "It

              has been substantiated that you made derogatory personal remarks to an external

              customer about a co-worker"

 19. Frank Moreno, the employee engaged in the sexual harassment incidents reported by

     GARCIA, began to conspire against GARCIA by making false reports to City of Cape

    Coral management regarding GARCIA and by asking people to file complaints about

    GARCIA. Defendant did little or nothing to investigate complaints against GARCIA but

    would immediately reprimand GARCIA and failed to provide GARCIA with information

    supporting the written reprimands.

 20. Examples of false accusations include, but are not limited to:

           a. On December 5, 2017, Frank Moreno falsely accused GARCIA of screaming at

              him.

           b. On January 25, 2018, Mr. Beckman, a City of Cape Coral supervisor, falsely
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 6 of 8 PageID 6




            accused GARCIA of lunging at a fellow employee and asked GARCIA to sign a

            "blank" Employee Counseling Record.

 21. The City of Cape Coral failed to keep GARCIA's report of sexual harassment confidential

     which resulted in fellow employees treating GARCIA differently. For example, a co-

    worker, named Able, yelled at GARCIA during a team meeting stating, "You're trying

    to ruin a man's life!"

 22. The work environment became so stressful for GARCIA that she began suffering from

    significant stress and anxiety, as demonstrated by high blood pressure, migraine

    headaches, and a transient ischemic attack (TIA). She was prescribed medicines which

    include Propranolol and Rizatriptan and attended counseling.

 23. All the while, the inappropriate conduct by Frank Moreno continued. In or around

    September 2017, GARCIA attended a meeting with Human Resources where several

    female employees collectively reported sexually harassing conduct by Frank Moreno.

 24. GARCIA continuously reported the sexual harassment and retaliatory conduct to no avail

    because the harassment and retaliation continued.

 25 . GARCIA requested transfers to other City of Cape Coral departments, but those requests

    were denied.

 26. As a result of GARCIA's complaint to the City of Cape Coral, Defendant subjected

    GARCIA to unlawful retaliation to include, the creation of a stressful work environment,

    scrutinizing GARCIA's work, preparing and issuing unjustified written reprimands, and

    requesting that GARCIA sign a "blank" reprimand. The conduct exhibited by Defendant

    resulted in GARCIA's constructive discharge.
Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 7 of 8 PageID 7




                                       COUNT ONE

          Retaliation in Violation of Title VII of the Civil Rights Act of 1964

                                 (42 U.S.C. §§ 2000e et al.)

 27 . GARCIA repeats and realleges paragraphs 1 through 26 hereof, as if fully set forth

     herein.

 28. On or around January 29, 2016, February 12, 2016 and in September 2017, GARCIA

     engaged in protected activity by complaining to Vincent Cautero and Paul Dickson

     regarding sexual harassment in the workplace.

 29. Shortly after GARCIA complained of sexual harassment, Defendant constructively

    discharged GARCIA on February 14, 2018 because it constantly scrutinized her work,

     issued her unjustified written reprimands, and failed to investigate complaints against her.

 30. GARCIA suffered damages as a result of Defendant's unlawful retaliatory actions,

    including emotional distress, past and future lost wages and benefits, retirement benefits,

    medical costs, and the costs of bringing this action.

 31. Defendant intentionally violated GARCIA's rights under Title VII, with malice or

    reckless indifference, and, as a result is liable for punitive damages.

                                 PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests judgment as follows:

 A. Accept jurisdiction over this matter;

 B. Award Plaintiff for her past and future loss of wages and benefits, retirement benefits,

    plus interest;

 C. In lieu of reinstatement, award Plaintiff front pay (including benefits);
  Case 2:18-cv-00790-SPC-UAM Document 1 Filed 11/29/18 Page 8 of 8 PageID 8




    D. A ward to Plaintiff liquidated damages incurred in connection with this action, equal to

        the sum amount of backpay and interest;

    E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with

        this action;

    F. Award to Plaintiff compensatory damages;

    G. Award to Plaintiff punitive damages; and

    H. Grant Plaintiff such additional or alternative relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury in this action of all issues so triable.

Dated this 29th day of November 2018.

                                                KNOTT·EBELINI ·HART
                                                Attorneys for Miracle Plaza
                                                1625 Hendry St., Suite #301
                                                Fort Myers, FL 33901
                                                Telephone: (239) 334-2722
                                                Facsimile: (239) 334-1446
                                                Primary: kcsott@knott-law.com
                                                Secondary: jherr@knott-law.com


                                                By:   /s/ Kristie A. Scott
                                                       Kristie A. Scott, Esq.
                                                       Florida Bar No. 108111
